DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Claims 1, 3-12, 14-23 and 25-33 are pending of which claims 1, 12, 23 and 30 are in independent form.  Claims 1, 3-12, 14-23 and 25-33 are rejected under 35 U.S.C. 103.

Response to Claim Amendments and Arguments
The claim amendments and arguments filed on 23 June 2022 as part of a Request for Continued Examination as they apply to the 35 U.S.C. 103 rejections of the independent claims have been fully considered.  

Applicant’s Argument:
On pages 10-12 of the remarks, Applicant’s representative appears to argue that the prior art references; Mick, Mallipeddi, and Li do not disclose the newly amended independent claim limitations of claims 1, 12 and 23 reciting in part, …changing a total number of the plurality of compute groups using at least a comparison of a targeted degree of parallelism and a runtime computed degree of parallelism of the plurality of compute groups…


Examiner’s Response:
Examiner has fully considered the argument presented above and conducted an updated prior art search in light of the arguments and claim amendments and applied new references in addressing the claims as amended.

Applicant’s Argument:
On page 13 of the remarks, addressing independent claim 30, Applicant’s representative argues that the prior art references of Mick, Mallipeddi and Li do not disclose the claim limitation reciting, … changing storage resources independently of adding a compute group to one or more of the compute groups using the amount of free storage available for the one or more compute groups and the plurality of queries, and a change is at least one of creating new persistent storage resources or deleting an existing persistent storage resource.  Applicant appears to argue that because Mick’s market based scheduler can measure an aggregated load for use in determining when to scale a resource, it therefore much scale all resources collectively. 

Examiner’s Response:
First, while the Mick reference generally discloses dynamically scaling cloud computing resources using a market based scheduler and a sale and bid system as an potential improvement over the state of the art, the Mick reference at paragraph [0010] also discloses a basic scheduler dynamically scaling cloud computing resources based on need.  
Second, the Mick reference at Figure 1 provided below illustrates a cloud computing service operating a cloud computing service 130a, Storage Service 130b and database service 130.  Additionally, the Mick reference at paragraph [0057] discloses offering the various cloud services at various service levels which allows the user greater or less control of the scaling of the underlying infrastructure.  Mick at paragraph [0156] details that cloud compute services do not require or prohibit the existence of other portions of the cloud computing system, nor does it require or prohibit the existence of other cloud controllers or services, such as the database service 130e detailed in Mick at paragraph [0057].  Examiner is of the position that if the  cloud computing system of Mick can allow for differing control of scalability across different system and can comprise only cloud computing services or only database services, these services can be evaluated based on a workload and scaled independently.
Lastly, with respect to the aggregated load argued by Applicant’s representative above, Applicant’s representative appears to argue that the aggregated load is calculated by calculating each load of the various services 130a, 130b and 130e and aggregating them together, however, as illustrated in the Mick reference at paragraphs [0062] and [0200] an aggregated load is calculated for each IPS, and each cloud controller 120a, 120b, and 120e controlling their respective services 130a, 130b and 130e, each controller comprises their own information processing system.     

    PNG
    media_image1.png
    624
    752
    media_image1.png
    Greyscale


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-4, 6, 8, 10-12, 14-15, 17, 19, 21-23, 25-26, 28 and 30-33 are rejected under 35 U.S.C. 103 as being unpatentable over Mick et al. U.S. Pub. No. 2015/0235308 (hereinafter “Mick”) in view of Mallipeddi et al. U.S. Pub. No. 2014/0149590 (hereinafter “Mallipeddi”) in view of Bornhoevd et al. U.S. Pub. No. 2014/0380266 (hereinafter “Bornhoevd”) in further view of Bell et al. U.S. Pub. No. 2006/0136354 (hereinafter “Bell”).
Regarding independent claim 1, Mick discloses:
allocating a plurality of compute groups each comprising a plurality of compute resources as part of a data warehouse, wherein each of the compute groups accesses data using a plurality of queries with one or more databases in one or more cloud storage resources, wherein each of the compute groups includes a plurality of processing resources; providing, by a processing device, one or more of the plurality of queries to each of the plurality of compute groups, wherein in response to the one or more of the plurality of queries, each of the plurality of compute groups performs a database operation on a particular portion of a database table (Mick at paragraphs [0002]-[0003] discloses in part, “The present disclosure relates generally to cloud computing services, and more particularly to a more efficient and scalable method for utilizing the scarce resources in a cloud computing system.  Cloud computing services can provide computational capacity, data access, networking/routing and storage services via a large pool of shared resources operated by a cloud computing provider…”  Mick at paragraph [0006] discloses in part, “Clouds are designed for rapid creation and destruction of computing resources... Provisioning these different types of resources must be rapid and scale up or down based on need.”  Mick at paragraph [0057] discloses one the cloud services offered are database services, and Mick at paragraph [0222] discloses further that one of the functional metrics by which workloads are evaluated are database queries.
While Mick does disclose scaling cloud computing resources based on a workload, and providing database services and database queries representing a workload, Mick does not explicitly disclose the data warehousing elements of the claim or performing database operations on a database table.
However, Mallipeddi, which generally teaches scaling computing clusters in a distributed environment, specifically at paragraph [0014] teaches in part, “A user of a computing cluster with multiple nodes for storing cluster data and processing access requests for cluster data may determine that a different cluster configuration may better suit the tasks performed by the computing cluster. For example, if the nodes of the computing cluster are overburdened or underutilized, different numbers of nodes or different types of nodes may be added or removed to increase the efficiency of the computing cluster.”  Additionally, Mallipeddi at paragraph [0019] teaches in part, “For example, in some embodiments, the network-based cluster hosting service may implement a web service that makes it quick, easy, and cost-effective for users (e.g., subscribers) to set up, operate, and scale a data warehouse in a cloud computing environment.”  Lastly, Mallipeddi at paragraph [0019] teaches data warehousing functions including table operations [i.e., multi-table joins].
Both the Mick reference and the Mallipeddi reference, in the cited portions, are in the field of endeavor of scaling resources in a cloud computing environment based on workload.  Before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to combine the dynamic scaling of compute resources disclosed in Mick with the adding or removing of nodes of a cluster based on overburdened or underutilized nodes as part of the scaling of a data warehouse performing in part database table operations taught in Mallipeddi to increase the efficiency of the compute cluster (See Mallipeddi at paragraph [0014]).

While Mick at paragraph [0006] discloses cloud computing systems scaling resources based on need and Mick at paragraph [0057] discloses various cloud computing services, such as computing services, database services and storage services, operating on different service levels with different scalability control [i.e., independently scalable], and Mick at paragraph [0222] discloses a workload calculated based on database queries and Mick at paragraph [0217] discloses a workload bounded by parallelism, Mick does not disclose scaling computing resources based on a targeted and runtime degree of parallelism, more specifically, Mick does not disclose: 
changing a total number of the plurality of compute groups using at least a comparison of a targeted degree of parallelism and a runtime computed degree of parallelism of the plurality of compute groups…
However, Bornhoevd at paragraph [0005] teaches in part, “This behavior might result in situations where the degree of parallelism defined by the programmer does not match an optimal degree of parallelism during runtime.”  Additionally, Bornhoevd at paragraph [0049] teaches in part, “Since the run time environment is aware of the constraints imposed by the skeleton template that is being used, the run time environment can automatically devise the best way to parallelize the different parts of the provided compute logic as part Data parallelism allows to split data into multiple chunks (either horizontally or vertically) and to execute relational operators locally on those fragments. of the parallel execution plan.”  Examiner notes, as detailed in paragraph [0039] of the specification in part, “…degree of concurrency may be computed for each active cluster based on the degree of parallelism…”
Both the Mick reference and the Bornhoevd reference, in the sections cited by the Examiner, are in the field of endeavor of implementing parallelism in database operations.  Before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to combine the parallelism considerations in calculating a workload and the user specific metrics and workloads related to database operations and queries as disclosed in Mick with the run time environment being aware of parallelism constraints set by a user and splitting data amongst available computer logic to meet the constraints as taught in Bornhoevd to facilitate in allowing a user greater control over parallelism (See Bornhoevd at paragraphs [0003] and [0007]).

While Mick as modified by Mallipeddi and Bornhoevd above discloses workload, parallelism and run time considerations in executing database operations, queries and the scaling of resources, and as taught in Bornhoevd at paragraph [0005] input degree of parallelism and paragraph [0125] a degree of parallelism being constrained by a number of steps in a query plan, Mick as modified by Mallipeddi and Bornhoevd does not disclose:
…the runtime computed degree of parallelism is computed using a number of queries running at an input degree of parallelism.
However, Bell at paragraphs [0052] and [0060] teaches performing data warehouse operations in parallel and analyzing workload and limiting the number of queries that may be concurrently evaluated by a data warehouse.  Examiner is of the position that Bell at paragraph [0060] teaching evaluating query resources and limiting the number of queries that may be concurrently evaluated as reading on the recited claim limitation and using a number of queries running concurrently in a parallelism calculation.
Both the Mick reference and the Bell reference, in the sections cited by the Examiner, are in the field of endeavor of implementing parallelism in database operations.  Before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to combine the parallelism considerations in calculating a workload and the user specific metrics and workloads related to database operations and queries as disclosed in Mick with the evaluating query resources and limiting the number of queries that may be concurrently evaluated as taught in Bell to facilitate in the appropriate allocation of resources in a distributed data warehousing environment (See Bell at paragraphs [0020]-[0021).

and a change is at least one of creating a new compute group or deleting an existing compute group (Mick at paragraph [0003] discloses cloud computing resources including computational capacity and storage services, additionally Mick at paragraph [0006] discloses in part, “Clouds are designed for rapid creation and destruction of computing resources... Provisioning these different types of resources must be rapid and scale up or down based on need.”)

Regarding dependent claim 3, all of the particulars of claim 1 have been addressed above.  Additionally, Mick discloses:
wherein the deleting the compute group comprises removing the compute group down to a predetermined minimum number of compute groups (Mick at paragraph [0139] discloses resources having a quota or rule limiting use or access to a resource, such as the number of processor cores which can be allocated.  Examiner is of a position that setting a resource quota or a limiting rule is equivalent to and discloses a predetermined number limit on a resource which may be interpreted as a minimum or maximum.  Lastly, Mick at paragraph [0235] discloses workload thresholds.)
 
Regarding dependent claim 4, all of the particulars of claim 1 have been addressed above.  Additionally, Mick discloses:
wherein deleting the compute group based on the workload comprises: determining whether a current workload is serviceable by at least fewer compute groups than the plurality of compute groups while meeting a performance metric; and decommissioning at least one compute group of the plurality of compute groups in response to determining that the workload is serviceable by at least one fewer than the plurality of compute workers (Mick in the Abstract discloses continuously evaluating a load using a maximization function in which a resource is offered for sale if the load is lower than a calculated optimal level (i.e., decommissioning at least one compute group…in response to determining that the workload is serviceable by at least one fewer…compute workers).  Additionally, Mick at paragraph [0222] discloses workloads tied to performance metrics.)

Regarding dependent claim 6, all of the particulars of claim 1 have been addressed above.  Additionally, Mick discloses:
wherein the plurality of compute groups is allocated within a specific geographic area selected by a user (Mick at paragraph [0253] discloses, “As implemented in one embodiment, the external costs can also be considered as rules with associated cost functions. The rules engine 1140 may store and apply the rules to scheduling determination made by the scheduler 678. These rules can be abstract, such as preferring nodes that don't already have an existing instance from the same project or group. Other constraints (hard or soft), may include: a node with minimum network bandwidth to another network location or a node in a particular geographic location, etc.”  Additionally, Mick at paragraph [0007] discloses an Infrastructure as a Service environment in which the user are required to control the scaling infrastructure.  Which Examiner is interpreting as having access or control over the rules used in how nodes are selected.)

Regarding dependent claim 8, all of the particulars of claim 1 have been addressed above.  Additionally, Mick discloses:
wherein the adding the additional compute worker comprises: adding the additional compute group up to a predetermined maximum number of compute groups (Mick at paragraph [0139] discloses resources having a quota or rule limiting use or access to a resource, such as the number of processor cores which can be allocated.  Examiner is of a position that setting a resource quota or a limiting rule is equivalent to and discloses a predetermined number limit on a resource which may be interpreted as a minimum or maximum.)

Regarding dependent claim 10, all of the particulars of claim 1 have been addressed above.  Additionally, Mick discloses:
wherein each of the plurality of compute groups includes a local storage (Mick at paragraph [0072] discloses virtual machines accessing local storage.)

Regarding dependent claim 11, all of the particulars of claim 1 have been addressed above.  Additionally, Mick discloses:
dynamically managing storage resources associated with the plurality of compute groups (Mick at paragraph [0004] discloses in part, “Much like the electrical power we receive each day, cloud computing is a model for enabling access to a shared collection of computing resources--networks for transfer, servers for storage, and applications or services for completing work. More specifically, the term "cloud computing" describes a consumption and delivery model for IT services based on the Internet, and it typically involves over-the-Internet provisioning of dynamically scalable and often virtualized resources.”)

Regarding independent claim 12, while independent claim 12, a non-transitory computer readable medium claim, a independent claim 1, a method claim, are directed towards different statutory classes, they are similar in scope.  Therefore claim 12 is rejected under the same rationale as claim 1.

Regarding dependent claim 14, all of the particulars of claim 12 have been addressed above.  Additionally, claim 14 is rejected under the same rationale as claim 3.

Regarding dependent claim 15, all of the particulars of claim 12 have been addressed above.  Additionally, claim 15 is rejected under the same rationale as claim 4.

Regarding dependent claim 17, all of the particulars of claim 12 have been addressed above.  Additionally, claim 17 is rejected under the same rationale as claim 6.

Regarding dependent claim 19, all of the particulars of claim 12 have been addressed above.  Additionally, claim 19 is rejected under the same rationale as claim 8.

Regarding dependent claim 21, all of the particulars of claim 12 have been addressed above.  Additionally, claim 21 is rejected under the same rationale as claim 10.

Regarding dependent claim 22, all of the particulars of claim 12 have been addressed above.  Additionally, claim 22 is rejected under the same rationale as claim 11.

Regarding independent claim 23, while independent claim 23, a system claim, and independent claim 1, a method claim, are directed towards different statutory classes, they are similar in scope.  Therefore claim 23 is rejected under the same rationale as claim 1.

Regarding dependent claim 25, all of the particulars of claim 23 have been addressed above.  Additionally, claim 25 is rejected under the same rationale as claim 3.

Regarding dependent claim 26, all of the particulars of claim 23 have been addressed above.  Additionally, claim 26 is rejected under the same rationale as claim 4.

Regarding dependent claim 28, all of the particulars of claim 23 have been addressed above.  Additionally, claim 28 is rejected under the same rationale as claim 6.

Regarding independent claim 30, claim 30 is rejected under the same rationale as claims 1 and 10.  Lastly, with respect to the limitation reciting in part, adding storage resources independently of adding a compute group…based on the amount of free storage… Mick at paragraph [0003] discloses in part, “…cloud computing service which can provide computational capacity, data access, networking/routing and storage services via a large pool of shared resources.”  Mick at paragraph [0004] further discloses dynamically scalable resources.  Mick at paragraph [0010] discloses that resources, like physical storage space and computational capacity, are typically allocated through a scheduler and offers an improvement to a scheduler in the form of a market scheduler detailed in the Abstract which allows computing devices to offer resources for sale or bid for credit based on their workload.  Mick at paragraph [0204] discloses the following with emphasis and underlining added by the Examiner:
At step 1004, each market participant is provided an initial credit allocation corresponding to the underlying capacity of the node C.sub.max(N.sub.i). The credit allocation should be in units that are comparable across different systems and directly related to the possible workloads placed on each machine. For example, various embodiments may use CPU capacity, disk space, memory size, memory pressure, I/O operations, numbers of volumes on disk, number of accounts, network utilization (incoming or outgoing), or network proximity as the basis for initial credits…While some embodiments may use various measurements directly as measurements of available "credit," other embodiments may use a blended credit score that represents several different types of capacity of the underlying system. A third preferred embodiment uses multiple types of credit to represent each type of underlying capacity.

Examiner is interpreting Mick in the above cited block paragraph as calculating a workload and offering credit based solely on storage.
Further, Examiner is of the position that Mick disclosing offering a plurality of various cloud computing services such as computational capacity, data access, networking/routing and storage services to a user for which a user is able to choose between a plurality of service levels such as IaaS, PaaS and SaaS, separately for each of the computing services a user wants, wherein the service levels offer varying levels of control over scalability of the various resources illustrates that the various services operate as separate platforms and the various resources provided by each of those services is separately scalable.  For example, in the exemplary embodiment disclosed in Mick at paragraph [0057] the computing capacity resource running in an IaaS service level which allows for direct user control over the scaling of the computational capacity resources while in the same cloud computing system the database resources are running at an SaaS service level which shields a user from scaling.  Examiner is of the position that this level of customizability illustrates that the computational capacity computing resources and database resources are running on separate platforms and are scalable independent of one another.  Direct citations of Mick in support of Examiner’s interpretation are provided below.
Mick at paragraphs [0002]-[0003] discloses in part:
The present disclosure relates generally to cloud computing, and more particularly to a more efficient and scalable method for utilizing the scarce resources in a cloud computing system. 

Cloud computing services can provide computational capacity, data access, networking/routing and storage services via a large pool of shared resources operated by a cloud computing provider…

Mick at paragraph [0007] discloses:
Cloud computing offers different service models depending on the capabilities a consumer may require, including SaaS, PaaS, and IaaS-style clouds. SaaS (Software as a Service) clouds provide the users the ability to use software over the network and on a distributed basis. SaaS clouds typically do not expose any of the underlying cloud infrastructure to the user. PaaS (Platform as a Service) clouds provide users the ability to deploy applications through a programming language or tools supported by the cloud platform provider. Users interact with the cloud through standardized APIs, but the actual cloud mechanisms are abstracted away. Finally, IaaS (Infrastructure as a Service) clouds provide computer resources that mimic physical resources, such as computer instances, network connections, and storage devices. The actual scaling of the instances may be hidden from the developer, but users are required to control the scaling infrastructure.

Mick at paragraph [0053] discloses in part, “Depending on the type of cloud service provided, these endpoints give varying amounts of control relative to the provisioning of resources within the cloud computing system 110.”  
Mick at paragraph [0057] discloses in part, “For example, a "compute" service 130a may work at an IaaS level, allowing the creation and control of user-defined virtual computing resources.  In the same cloud computing system 110, a PaaS-level object storage service 130b may provide a declarative storage API, and a SaaS-level Queue service 130c, DNS service 130d, or Database service 130e may provide application services without exposing any of the underlying scaling or computational resources.” 
Figure 1 provided below illustrates the independence of the compute service, storage service and database service.  Arrows and labels have been added by Examiner.

    PNG
    media_image1.png
    624
    752
    media_image1.png
    Greyscale


Lastly, Mick at paragraph [0156] discloses:
Turning now to FIG. 6, an IaaS-style computational cloud service (a "compute" service) is shown at 600 according to one embodiment. This is one embodiment of a cloud controller 120 with associated cloud service 130 as described relative to FIG. 1. Except as described relative to specific embodiments, the existence of a compute service does not require or prohibit the existence of other portions of the cloud computing system 110 nor does it require or prohibit the existence of other cloud controllers 120 with other respective services 130.


Lastly, Mick at paragraph [0156] details that cloud compute services do not require or prohibit the existence of other portions of the cloud computing system, nor does it require or prohibit the existence of other cloud controllers or services, such as the database service 130e detailed in Mick at paragraph [0057].  Examiner is of the position that if a cloud computing system can comprise only cloud computing services or only database services, these services can be evaluated based on a workload and scaled independently.  This interpretation is supported by Mick at paragraph [0057] which also discloses offering the various cloud services at various service levels which allows the user greater or less control of the scaling of the underlying infrastructure.)

Regarding dependent claim 31, all of the particulars of claim 1 have been addressed above.  Additionally, Mick as modified with Mallipeddi and Bornhoevd discloses:
wherein the targeted degree of parallelism is input by a customer (Mick at paragraphs [0033] and [0217] discloses considerations of parallelism in calculating a workload and Mick at paragraph [0043] discloses user specified metrics while Bornhoevd at paragraph [0005] teaches an input degree of parallelism.)

Regarding dependent claim 32, all of the particulars of claim 12 have been addressed above.  Additionally, claim 32 is rejected under the same rationale as claim 31.

Regarding dependent claim 33, all of the particulars of claim 23 have been addressed above.  Additionally, claim 33 is rejected under the same rationale as claim 31.

Claims 5, 16 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Mick in view of Mallipeddi in view of Bornhoevd in view of Bell in further view of Burge et al. U.S. Pub. No. 2012/0102189 (hereinafter “Burge”).
Regarding dependent claim 5, all of the particulars of claim 1 have been addressed above.  While Mick at Abstract discloses decommissioning resources based on a workload, Mick does not disclose doing so based on a period of inactivity, more specifically Mick does not disclose:
determining whether a current workload is serviceable by at least one fewer than the plurality of compute groups based on at least a period of inactivity; and decommissioning at least one compute group of the plurality of compute groups.
However, Burge in the Abstract teaches in part, “A network monitor detects a workload of each of the computing groups and sets an upper threshold and a lower threshold for each of the plurality of computing groups. If it detects that a workload of a computing group is equal to or higher than its set upper threshold and that a workload of another computing groups is equal to or lower than its set lower threshold, it will initiate a reassignment procedure for reassigning a processor from the lower workload computing group to the higher workload computing group.”  Additionally, Burge in Claim 19 teaches in part, “…reassigning the processor to the first computing group after the reassigned processor reaches an idle state.”
Before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to combine the decommissioning and “sale” of computing resources based on a workload disclosed in Mick with the reassignment of a computing group based on it reaching a low threshold and idle state taught in Burge to facilitate in optimizing the allocation of computing resources.  

Regarding dependent claim 16, all of the particulars of claim 12 have been addressed above.  Additionally, claim 16 is rejected under the same rationale as claim 5.

Regarding dependent claim 27, all of the particulars of claims 23 have been addressed above.  Additionally, claim 27 is rejected under the same rationale as claim 5.

Claims 7, 18 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Mick in view of Mallipeddi in view of Bornhoevd in view of Bell in further view of Sirota et al. U.S. Pub. No. 2015/0135185 (hereinafter “Sirota”).
Regarding dependent claim 7, all of the particulars of claim 1 have been addressed above.  While Mick at paragraphs [0007] and [0253] discloses a user having control over the scaling of infrastructure and factoring in a node’s geographic location into the cost of selecting the node, Mick does not disclose selecting a plurality of nodes based on their respective geographic locations, more specifically, Mick does not disclose:
wherein the plurality of compute groups is allocated within a plurality of specific geographic region selected by a user.
However, Sirota at paragraph [0038] teaches in part the following:
In other embodiments, one or more specific computing nodes may be selected on the basis of one or more other factors, such as, for example, a predicted length of and/or likelihood of continued availability of the one or more computing nodes, a physical proximity of the one or more specific computing nodes to one or more other computing nodes, a geographic location of the one or more specific computing nodes and/or of one or more other computing nodes, a resource configuration type of the computing nodes, one of multiple computing node pools or other sources of computing nodes, etc. In addition, after the request is received, the modules 110 may determine whether to use the multiple selected computing nodes for a cluster as core computing nodes and/or auxiliary computing nodes, and may further determine how to separate the indicated program into multiple execution jobs to be executed on some or all of the multiple selected computing nodes, such as by using information supplied by the user…

Before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to combine the user controlled dynamic scaling of cloud computing resources disclosed in Mick with the user being able to select computing nodes based upon the geographic location of the plurality of computing nodes taught in Sirota to provide user control and customizability in a distributed environment.  

Regarding dependent claim 18, all of the particulars of claim 12 have been addressed above.  Additionally, claim 18 is rejected under the same rationale as claim 7.

Regarding dependent claim 29, all of the particulars of claim 23 have been addressed above.  Additionally, claim 29 is rejected under the same rationale as claim 7.

Claims 9 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Mick in view of Mallipeddi in view of Bornhoevd in view of Bell in further view of Kim et al. U.S. Pub. No. 2015/0149442 (hereinafter “Kim”).
Regarding dependent claim 9, all of the particulars of claim 1 have been addressed above.  While Mick in Abstract and paragraphs [0004] and [0222] discloses dynamically scaling up computing resources based on workloads and calculating workloads based on performance metrics of database queries, Mick does not disclose specifically routing queries based on workload:
wherein providing queries for the data warehouse to each of the plurality of compute groups comprises routing queries based on a workload of each of the plurality of compute groups.
However, Kim in the Abstract and paragraphs [0002] – [0003] teaches distributing a query amongst computing nodes to minimize cost and optimize performance (i.e., workload dependent).
Before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to combine the dynamic scaling up or down of computing resources for use in providing database services including queries based on performance metrics and workloads as disclosed in Mick with the distribution of queries amongst computing nodes taught in Kim to facilitate in improving performance of distributed query processing (See Kim at paragraphs [0002]-[0005).  

Regarding dependent claim 20, all of the particulars of claim 12 have been addressed above.  Additionally, claim 20 is rejected under the same rationale as claim 9.

Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
2013/0205028
Paragraph [0216] as it relates to a workload management engine evaluating a set of queries across VMs and extracting the maximum amount of parallelism.
2015/0379076
Paragraphs [0005]-[0006] as it relates to a user defined degree of parallelism in database queries.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY G GEMIGNANI whose telephone number is (571)272-1018. The examiner can normally be reached M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hosain T Alam can be reached on 571-272-3978. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/A.G.G./Examiner, Art Unit 2154                                                                                                                                                                                                        
/HOSAIN T ALAM/Supervisory Patent Examiner, Art Unit 2154